Citation Nr: 1761011	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 1968 to October 1969, including in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran has generally characterized his psychiatric disorder as PTSD, but the claims file also includes diagnoses for major depressive disorder and dementia, NOS.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

The issues of entitlement to service connection for an acquired psychiatric disorder, OSA, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is at least in equipoise that the Veteran's right ear hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

II.  Analysis

The Veteran contends that he developed hearing loss as a result of his exposure to gunfire while serving on active duty.  He testified at the Board hearing that the examiners found some sort of abnormality at his discharge evaluation but he did not follow up to find out the results of his examination.  Although the Veteran was not afforded an audiological examination in connection with his claim for service connection for right ear hearing loss, he did attend just such an evaluation in June 2017 in the course of a claim for service connection for tinnitus and left ear hearing loss.  Of note, this examination ultimately led to the Veteran's award of service connection for both tinnitus and left ear hearing loss.

Audiometric test results from that examination were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
30
60
LEFT
20
15
30
35
70

Using the Maryland CNC word list, the Veteran also had 88 percent speech discrimination in the right ear.  Given the Veteran's threshold at the 4000 frequency in the right ear, the Board finds that he has a hearing loss disability in this ear pursuant to 38 C.F.R. § 3.385.

As there is no question that the Veteran has a current disability of right ear hearing loss, the Board will turn to whether it arose in service or is otherwise etiologically related to an event, injury, or circumstance of the Veteran's active duty service.  As indicated above, the Veteran contends that this hearing loss was caused by exposure to significant noise during test fires of guns after he had been reassigned from a supply role to an armored unit.  A review of the service personnel records fails to uncover any corroborating evidence documenting the Veteran's reassignment of duties.  Apparently relying on the Veteran's report of his military service, the June 2017 audiological examiner opined that it was at least as likely as not that the Veteran's hearing loss was caused "by his combat experience in the military."  In support of this opinion, the examiner noted that the separation evaluation did not include a pure tone audiogram and therefore it was unclear whether the results obtained at the June 2017 examination were present upon separation.  Due to the paucity of information in the record and the Veteran's reports of exposure to gun shots, machine guns, and mortar rounds, the examiner also indicated that the Veteran's tinnitus was etiologically related to the Veteran's military noise exposure.

While the Board is unable to verify in the Veteran's service records any exposure to mortar rounds or the Veteran's reported change of duty assignments while serving overseas, his DD Form 214 does include a citation for experience with both the M-14 and the M-16 rifle.  These commendations and the Veteran's competent and credible reports of exposure to gunfire while in the service suggest that the Veteran was exposed to some degree of acoustic trauma while on active duty.  Taken with the positive nexus opinion of the June 2017 audiological examiner, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current right ear hearing loss is etiologically related to his active duty service.  As such, his claim for service connection for this disability must be granted.

ORDER

Service connection for right ear hearing loss is granted.


REMAND

Although the Board sincerely regrets the delay, the issues of entitlement to service connection for an acquired psychiatric disorder, OSA, and prostate cancer must be remanded at this time.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016).  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran was provided a VA psychological examination in June 2011.  Ultimately, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  However, as noted above, the Board has expanded the scope of the Veteran's claim to include service connection for any acquired psychiatric disorder.  Subsequent to this examination, VA and private treatment records also indicate that the Veteran has been diagnosed with PTSD, as evidence in a VA treatment note from July 2015 and a private examination report from January 2012.  Here, the Board finds that there is at least some indication in the record that his acquired psychiatric disorder is associated with his active duty service, and the Board therefore must remand this claim to get a new VA psychological examination with an opinion regarding any possible etiological link between a current psychological disorder and service.

In addition, the initial July 2011 rating decision which the Veteran is currently appealing also adjudicated the issues of entitlement to service connection for OSA and prostate cancer.  The Veteran filed a timely notice of disagreement to this decision in January 2012.  

Unfortunately, it appears that there has been some confusion with respect to whether or not this appeal has been withdrawn.  In correspondence from April 2012, the Veteran's former attorney informed VA that he was withdrawing from his representation of the Veteran in the appeals for those two disabilities.  However, it appears that the RO considered this statement by the Veteran's attorney to be a substantive withdrawal of these appeals on behalf of the Veteran, rather than merely a notification that the Veteran's former attorney was withdrawing his representation of the appeals only for service connection for OSA and prostate cancer.  Subsequent correspondence from the Veteran's representative in August 2014 that requests information on the status of these appeals clarifies that the Veteran did not intend to withdraw his notice of disagreement with respect to the issue of service connection for OSA and prostate cancer.  As no Statement of the Case (SOC) has been issued with respect to those issues, the Board is required to remand these issues to the RO so that the Veteran may be provided an SOC and an opportunity to perfect an appeal to the Board if the claim is denied.  See Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a psychiatric evaluation with an appropriate medical professional to determine the nature and etiology of any acquired psychiatric disability.  All tests and studies deemed necessary should be completed and the examiner is asked to take a detailed psychological history.  The entire claims file should be provided to the examiner, to include this remand, who should indicate in the examination report review of the same.  The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder arose in or is otherwise etiologically related to service.  The examiner is asked to provide a complete rationale for any opinion given.

3.  After ensuring compliance with items one and two, complete any other development deemed necessary.

4.  Thereafter, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  If the claim is denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

5.  Contemporaneously with items one through four, the AOJ must issue an SOC for the issues of entitlement to service connection for OSA and prostate cancer.  See Manlincon v. West, 12 Vet. App. 238.  After the issuance of the SOC, if, and only if, the claimant perfects his appeal, these issues may be returned to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


